Braley, J.
This is a writ of error to reverse a judgment of the Municipal Court of the City of Boston by which the plaintiff in error was sentenced to imprisonment at hard labor for one year in the house of correction at Deer Island for the crime of uttering a forged order for money.
By the R L. c. 209, § 1, the crime for which the plaintiff in error was convicted and sentenced, namely, that of uttering and publishing as true a false, forged and counterfeited order for the payment of money, may be punished by imprisonment in the State prison for not more than ten years or in jail for not more than two years. It is therefore a felony as defined by R. L. c. 215, § 1, and until the St. of 1909, c. 442, the Municipal Court was without final jurisdiction and could not impose sentence. R. L. c. 160, § 1. By the St. 1909, c. 442, the jurisdiction of police, district and municipal courts in criminal cases was so enlarged as to include among other crimes, that of forgery of a promissory note or of an order for money or other property where the sum of money named in the note or the value of the property named in the order did not exceed $50, with power to impose the same sentence as the Superior Court in like cases, except imprisonment in the State prison. The amount named in the order or check not having exceeded this jurisdictional requirement, it is plain that upon conviction the Municipal Court could have sentenced a male to imprisonment at hard labor in the house of correction, but not to the State prison. R. L. c. 220, § 5. Commonwealth v. Cline, 213 Mass. 225, 228.
The plaintiff in error, however, is within the St. of 1906, c. 282, § 1, which provides that “The sentence of a female who is convicted of a felony shall be executed in the reformatory prison for women only . . and the St. of 1903, c. 209, requiring that the court or trial justice imposing sentence shall not prescribe the limit unless it is for a term of more than five years. The St. of 1906, c. 282, is mandatory. It is irreconcilable with the provisions of R. L. c. 220, § 16, as amended by the St. of 1904, c. 224, that a sentence of a female convict to confinement at hard labor shall be executed in the house of correction or reformatory prison for women as the court orders. The later statute is unambiguous, and the purpose *527of the Legislature is unmistakable. It would be defeated if the R. L. c. 220, § 16, is treated as still in force. The crime itself, or its punishment by imprisonment, is not affected by these enactments. But the place where judgment shall be executed is no longer optional with the court. The reformatory prison for women has been substituted for the jail or house of correction. It is true there is no express repeal. If, however, an earlier statute is repugnant to the subsequent act the presumption is, that the latter statute is intended as the final expression of the legislative will, and the former statute is necessarily repealed by implication. Commonwealth v. Wyman, 12 Cush. 237, 238, 239. See Copeland v. Springfield, 166 Mass. 498, 504; Paszkowski v. Stony Brook Paper Co. 210 Mass. 86, 89.
F. Keezer, for the plaintiff in error.
J. M. Swift, Attorney General, & J. F. Barry, for the Commonwealth.
It is urged by the defendant in error, that the reformatory prison for women must be ranked as synonymous with the State prison, or in other words that it is a branch of the State prison, when the place of punishment of women convicted for felony is under consideration. It is not so denominated in our laws. While subject to the supervision of the prison commissioners, its discipline and management are not only distinctive, but entirely independent of other penal institutions, and it is supported by an annual separate appropriation. It was established by the St. of 1874, c. 385, and by that act as well as in subsequent statutes and revisions the intention of the Legislature to provide a separate place for the detention, punishment and reformation of women convicts is plainly manifest. Pub. Sts. c. 221, § 43. St. 1887, c. 426, § 1. St. 1896, c. 304. R. L. c. 223, §§ 28-39. St. 1906, c. 282. The sentence to imprisonment in the house of correction at hard labor for the term of one year having been unauthorized, the judgment must be reversed.

So ordered.

The case was submitted on briefs.